DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (i.e. image display system; Figure 1, element 1), comprising: a processing module (i.e. image processing apparatus; Figure 1, element 3), a projection module (Figure 1, element 21) and a photographing module (Figure 1, element 4), wherein: the projection module (Figure 1, element 21) is coupled to the processing module (Figure 1, element 3), and used for projecting a first projection image (Figure 1, element P1) based on a projection scope (Figure 1, element P), wherein the first projection image (Figure 1, element P1) includes a plurality of first positioning grid points (i.e. first diagram [page 7, paragraph 0075, lines 1-2]; Figure 4, element D111), and the plurality of the first positioning grid points (i.e. first diagram [page 7, paragraph 0075, lines 1-2]; Figure 4, element D111) are arranged within a part of the first projection image (Figure 1, element P1); and the photographing module (Figure 1, element 4) is coupled to the processing module (Figure 1, element 3), and used for capturing the part of the first projection image based on a photographing scope (i.e. element 4 captures first and second measurement data that are projected onto the projection surface; page 5, paragraph 0056, lines 2-4), so as to obtain a first photographic image (i.e. the photographing device [element 4] photographs a first measurement image [page 5, paragraph 0056, lines 2-3]), the processing module (Figure 1, element 3) analyzes the plurality of first positioning grid points of the first photographic image (i.e. the photographing device [element 4] photographs a first measurement image [page 5, paragraph 0056, lines 2-3]), so as to obtain a plurality of first grid point coordinates (i.e. the image processing apparatus [element 3] obtains the image data from the photographing device; page 5, paragraph 0056, lines 2-7), wherein the processing module (Figure 1, element 3) determines a projection result of the projection module (Figure 1, element 2) in the projection scope (Figure 1, element P) according to a plurality of preset grid point coordinates (i.e. the processing module generates a plurality of partial image data based on the image data; page 4, paragraph 0047, lines 1-14).  However, Furui and the prior art of record neither shows nor suggests a projection system wherein the first projection image projected from the projection module is non-entirely captured by the photographing module, and an area of an overlapped part of the photographing scope and the projection scope is smaller than an area of the projection scope, and the processing module calculates a plurality of calculated grid point coordinates in the projection scope according to the plurality of first grid point coordinates, wherein the plurality of preset grid points comprise the plurality of first grid points and the plurality of calculated grid points.
Regarding claim 11, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (i.e. image display system; Figure 1, element 1), comprising: a processing module (i.e. image processing apparatus; Figure 1, element 3), a projection module (Figure 1, element 21) and a photographing module (Figure 1, element 4), wherein: the projection module (Figure 1, element 21) is coupled to the processing module (Figure 1, element 3), and used for projecting a first projection image (Figure 1, element P1) based on a projection scope (Figure 1, element P), wherein the first projection image (Figure 1, element P1) includes a plurality of first positioning grid points (i.e. first diagram [page 7, paragraph 0075, lines 1-2]; Figure 4, element D111), and the plurality of the first positioning grid points (i.e. first diagram [page 7, paragraph 0075, lines 1-2]; Figure 4, element D111) are arranged within a part of the first projection image (Figure 1, element P1); and the photographing module (Figure 1, element 4) is coupled to the processing module (Figure 1, element 3), and used for capturing the part of the first projection image based on a photographing scope (i.e. element 4 captures first and second measurement data that are projected onto the projection surface; page 5, paragraph 0056, lines 2-4), so as to obtain a first photographic image (i.e. the photographing device [element 4] photographs a first measurement image [page 5, paragraph 0056, lines 2-3]), the processing module (Figure 1, element 3) analyzes the plurality of first positioning grid points of the first photographic image (i.e. the photographing device [element 4] photographs a first measurement image [page 5, paragraph 0056, lines 2-3]), so as to obtain a plurality of first grid point coordinates (i.e. the image processing apparatus [element 3] obtains the image data from the photographing device; page 5, paragraph 0056, lines 2-7), wherein the processing module (Figure 1, element 3) determines a projection result of the projection module (Figure 1, element 2) in the projection scope (Figure 1, element P) according to a plurality of preset grid point coordinates (i.e. the processing module generates a plurality of partial image data based on the image data; page 4, paragraph 0047, lines 1-14).  However, Furui and the prior art of record neither shows nor suggests a projection method wherein the first projection image projected from the projection module is non-entirely captured by the photographing module, and an area of an overlapped part of the photographing scope and the projection scope is smaller than an area of the projection scope, and the processing module calculates a plurality of calculated grid point coordinates in the projection scope according to the plurality of first grid point coordinates, wherein the plurality of preset grid points comprise the plurality of first grid points and the plurality of calculated grid points.
Regarding claim 21, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) wherein the projection module (Figure 1, element 22) projects a second projection image (Figure 1, element P2) based on the projection scope (Figure 1, element P), and the second projection image (Figure 1, element P2) includes a plurality of second positioning grid points (Figure 4, element D112).  However, Furui and the prior art of record neither shows nor suggest a projection system wherein the photographing module captures a part of the second projection image based on the photographing scope, so as to obtain a second photographic image, the second photographic image includes a part of the plurality of second positioning grid points, and the processing module compares the plurality of second grid point coordinates of the part of the plurality of second positioning grid points of the second photographic image with the corresponding part of the plurality of preset grid point coordinates in order, so as to determine whether to adjust the plurality of preset grid point coordinates.
Regarding claim 22, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) comprising: another projection module (Figure 1, element 23), which is coupled to the processing module (Figure 1, element 3), and used for projecting another first projection image (Figure 1, element P3) based on a projection scope (Figure 1, element P), wherein the another first projection image (Figure 1, element P3) includes a plurality of other first positioning grid points (Figure 4, element D113).  However, Furui and the prior art of record neither shows nor suggests the photographing module captures a part of the another first projection image based on the photographing scope, so as to obtain another first photographic image, the part of the another first projection image includes the plurality of other first positioning grid points, and the area of the photographing area is smaller than the sum of the areas of the projection scope and the another projection scope, and the processing module analyzes the other first positioning grid points of the another first photographic image, so as to obtain a plurality of other first grid point coordinates, and the processing module calculates a plurality of other preset grid point coordinates corresponding to a plurality of other preset positioning grid points in the whole another projection scope one by one according to the plurality of other first grid point coordinates, wherein the processing module determines a projection result of the another projection module in the another projection scope according to the plurality of other preset grid point coordinates.
Regarding claim 23, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) wherein the projection module (Figure 1, element 22) projects a second projection image (Figure 1, element P2) based on the projection scope (Figure 1, element P), and the second projection image (Figure 1, element P2) includes a plurality of second positioning grid points (Figure 4, element D112).  However, Furui and the prior art of record neither shows nor suggest a projection method comprising capturing a part of the second projection image based on the photographing scope, so as to obtain a second photographic image, wherein the second photographic image includes a part of the plurality of second positioning grid points, and comparing the plurality of second grid point coordinates of the part of the plurality of second positioning grid points of the second photographic image with the corresponding part of the plurality of preset grid point coordinates in order, so as to determine whether to adjust the plurality of preset grid point coordinates.
Regarding claim 24, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) comprising: another projection module (Figure 1, element 23), which is coupled to the processing module (Figure 1, element 3), and used for projecting another first projection image (Figure 1, element P3) based on a projection scope (Figure 1, element P), wherein the another first projection image (Figure 1, element P3) includes a plurality of other first positioning grid points (Figure 4, element D113).  However, Furui and the prior art of record neither shows nor suggests a projection method comprising capturing a part of the another first projection image based on the photographing scope, so as to obtain another first photographic image, wherein the part of the another first projection image includes the plurality of other first positioning grid points, and the area of the photographing scope is smaller than the sum of the areas of the projection scope and the another projection scope; analyzing the plurality of other first positioning grid points of the another first photographic image, so as to obtain a plurality of other first grid point coordinates; calculating a plurality of other preset grid point coordinates corresponding to a plurality of other preset positioning grid points in the whole another projection scope one by one according to the plurality of other first grid point coordinates; and determining a projection result of the another projection module in the another projection scope according to the plurality of other preset grid point coordinates.
Regarding claims 2-10 and 12-20, the claims are allowable based on their dependence from allowable claims 1 and 11 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peng et al. (US Pub. No. US 2019/0149787 A1) discloses a projection system including an image capturing device, a processing device and a projection device. The image capturing device is used for capturing a first image of a projection surface. The first image includes a plurality of positioning images. The processor receives the first image. The processing device calculates to generate a plurality of positioning points according to the positioning images. The projection device projects a second image to the projection surface according to the positioning points. The second image includes a plurality of deformation points. An amount of the deformation points and an amount of the positioning points on the projection surface are consistent, such that the projected image is automatically adjusted to a range preset by the user.
Lai et al. (US Pub. No. 2017/0280120 A1) teaches a projection system and a method for correcting projection image. The projection system includes a projection target, a projection apparatus and an image capturing device. The projection target includes a reference pattern, and receives an image beam to display a projection image in collaboration with the image beam. The projection apparatus projects the image beam to the projection target. The image capturing device captures a captured image having the projection image, and outputs the captured image to the projection apparatus. The projection apparatus adjusts a projection parameter of the image beam according to the projection image in the captured image. Based on the adjusted projection parameter, the corrected projection image displayed by the image beam corresponds to the reference pattern.
Haraguchi et al. (US Pub. No. 2012/0206696 A1) shows projection display apparatus displays a test pattern image including three or more intersections configured by three or more line segments. The projection display apparatus calculates a positional relationship between the projection display apparatus and the projection plane based on the three or more intersections included in the test pattern image. The test pattern image is included within a display frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/03/2022